ORDER

PER CURIAM.
AND NOW, this 12th day of November 1998, the Petition for Allowance of Appeal is granted limited to the following issue:
Whether the Commonwealth Court erred in quashing Petitioner’s appeal as untimely since Petitioner was forbidden to file a notice of appeal until proper Pa.R.C.P. 236 was given *483and recorded on the docket; the trial court’s final order of April 8, 1997 was not docketed with Rule 236 notice until November 5, 1997 and thereafter petitioner filed an appeal to the Commonwealth Court on November 10, 1997.
The matter is to be submitted on briefs.